       Case 3:17-cv-06932-MMC Document 205 Filed 05/24/19 Page 1 of 3



     Daniel Johnson Jr. (Bar No. 57409)
 1   Mario Moore (Bar No. 231644)
     Robert G. Litts (Bar No. 205984)
 2   DAN JOHNSON LAW GROUP, LLP
     400 Oyster Point Blvd., Suite 321
 3   South San Francisco, CA 94080
     Telephone: (415) 604-4500
 4   dan@danjohnsonlawgroup.com
     mario@danjohnsonlawgroup.com
 5   robert@danjohnsonlawgroup.com
 6   Attorneys for Defendant
     United Microelectronics Corporation
 7
     Lyle B. Vander Schaaf (DC Bar No. 422380)
 8   Evi T. Christou (DC Bar No. 1600066)
     Fei Hu (DC Bar No. 1016150)
 9   BRINKS GILSON & LIONE
     1775 Pennsylvania Ave, NW, Suite 900
10   Washington, DC 20006
     Telephone: (202) 296-8700
11   lvanderschaaf@brinksgilson.com
     echristou@brinksgilson.com
12   fhu@brinksgilson.com
     Appearance pro hac vice
13
     Harold V. Johnson (IL Bar No. 6188149)
14   BRINKS GILSON & LIONE
     455 N. Cityfront Plaza Drive, Suite 3600
15   Chicago, IL 60611
     Telephone: (312) 321-4200
16   hjohnson@brinksgilson.com
     Appearance pro hac vice
17
     Attorneys for Defendant
18   Fujian Jinhua Integrated Circuit Co., Ltd.
19                                UNITED STATES DISTRICT COURT
20                            NORTHERN DISTRICT OF CALIFORNIA
21   MICRON TECHNOLOGY, INC.,                     Case No. 3:17-CV-06932-MMC
22                   Plaintiff,                   RE-NOTICE OF MOTION TO STAY CIVIL
                                                  ACTION PENDING RESOLUTION OF
23           v.                                   CRIMINAL PROCEEDINGS (ECF NO. 204)
24   UNITED MICROELECTRONICS                      Judge:               Hon. Maxine M. Chesney
     CORPORATION, FUJIAN JINHUA                   Courtroom:           7 – 19th Floor
25   INTEGRATED CIRCUIT CO., LTD.,                Hearing date:        July 5, 2019
     and DOES 1-10,                               Hearing time:        9:00 a.m.
26
                     Defendants.                  FAC Filed:           February 8, 2019
27

28

     RE-NOTICE OF MOTION
     TO STAY CIVIL ACTION                                      CASE NO. 3:17-CV-06932-MMC
       Case 3:17-cv-06932-MMC Document 205 Filed 05/24/19 Page 2 of 3



 1                                   RE-NOTICE OF MOTION

 2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that, on July 5, 2019, at 9:00 a.m. or as soon thereafter as counsel

 4   may be heard, in Courtroom 7 of the United States District Court for the Northern District of

 5   California, located at 450 Golden Gate Avenue, San Francisco, Defendants United

 6   Microelectronics Corporation (“UMC”) and Fujian Jinhua Integrated Circuit Co., Ltd. (“Jinhua”)

 7   (collectively “Defendants”) will and hereby do move this Court for an order staying this civil

 8   action as against Defendants pending resolution of the indictment and attendant criminal

 9   proceeding at United States v. United Microelectronics Corporation, et al., CR 18-465-LHK-SVK

10   (N.D. Cal.).

11

12                                                     Respectfully submitted,
13

14    Dated: May 24, 2019                              DAN JOHNSON LAW GROUP LLP
15
                                                       /s/ Mario Moore
16                                                     Mario Moore
17                                                     Attorneys for Defendant
                                                       UNITED MICROELECTRONICS
18                                                     CORPORATION
19

20

21
      Dated: May 24, 2019                              BRINKS GILSON & LIONE
22

23                                                     /s/ Lyle B. Vander Schaaf
                                                       Lyle B. Vander Schaaf
24
                                                       Attorneys for Defendant
25                                                     FUJIAN JINHUA INTEGRATED
                                                       CIRCUIT CO., LTD.
26

27

28
                                                   1
     RE-NOTICE OF MOTION
     TO STAY CIVIL ACTION                                      CASE NO. 3:17-CV-06932-MMC
       Case 3:17-cv-06932-MMC Document 205 Filed 05/24/19 Page 3 of 3



 1                                       FILER’S ATTESTATION

 2          Pursuant to Civil Local Rule 5.1, of the United States District Court of the Northern

 3   District of California, I certify that authorization for the filing of this document has been

 4   obtained from the other signatory shown above and that said signatory has authorized placement

 5   of his electronic signature on this document.

 6

 7   Dated: May 24, 2019
 8
                                                            /s/ Mario Moore
 9                                                          Mario Moore
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
     RE-NOTICE OF MOTION
     TO STAY CIVIL ACTION                                           CASE NO. 3:17-CV-06932-MMC
